Case: 18-13764        Date Filed: 08/08/2019   Page: 1 of 12


                                                                 [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-13764
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 1:17-cv-24666-UU



MARCO WATTS,

                                                      Plaintiff - Appellee,

                                          versus

CLUB MADONNA, INC.,
a Florida for-profit corporation,
LEROY C. GRIFFITH,

                                                      Defendants - Appellants.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                     (August 8, 2019)

Before MARTIN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
                Case: 18-13764   Date Filed: 08/08/2019     Page: 2 of 12


      Marco Watts, a disc jockey, sued Club Madonna, Inc., a gentlemen’s club,

and its owner Leroy C. Griffith (collectively and individually “Club Madonna”) for

unpaid minimum and overtime wages under the Fair Labor Standards Act

(“FLSA”) and Florida state law. After Club Madonna failed to timely file its

response to Watts’s motion for partial summary judgment and the district court

denied Club Madonna’s request for an extension, the district court granted partial

summary judgment to Watts. Club Madonna moved for reconsideration of the

district court’s summary judgment order, but the district court denied that motion.

On appeal, Club Madonna argues that the district court abused its discretion in

denying its motions for an extension and reconsideration and erred in granting

partial summary judgment to Watts. After careful review, we affirm.

           I.      FACTUAL AND PROCEDURAL BACKGROUND

      We limit our recitation of the facts to the procedural history of this case

because the underlying facts are irrelevant to our disposition of this appeal.

      Watts, a disc jockey at Club Madonna, sued the club for unpaid minimum

and overtime wages under the FLSA, 29 U.S.C. §§ 201-219, and Florida state law.

In its scheduling order, the district court set June 8, 2018 as the deadline for the

parties to move for summary judgment and June 22, 2018 as the deadline for the

parties’ joint pretrial stipulations, jury instructions, and proposed findings of fact

and conclusions of law. On June 8, 2018, Watts moved for partial summary


                                           2
                 Case: 18-13764       Date Filed: 08/08/2019        Page: 3 of 12


judgment on the question of whether he was an employee of Club Madonna as

opposed to an independent contractor. Under the district court’s local rules, Club

Madonna’s response was due 14 days later, on June 22, 2018—the same date the

parties’ joint filings were due. See S.D. Fla. R. 7.1(c).

      June 22, 2018 fell on a Friday. At 6:11 p.m. that day, Club Madonna filed

an unopposed motion for a five-day extension to respond to Watts’s motion for

partial summary judgment. In the motion, Club Madonna’s counsel explained that

(1) it had just received an hour earlier Watts’s drafts of the joint pretrial stipulation,

jury instructions, and proposed findings of fact and conclusions of law; (2) it was

still waiting on the transcript of Watts’s deposition, which was supposed to be

ready by the following Monday; and (3) its counsel was understaffed. The parties

filed their joint pretrial stipulation, joint jury instructions, and individually

proposed verdict forms that day, but Club Madonna failed to timely file its

summary judgment response.

       The following Monday, the district court denied Club Madonna’s motion for

an extension to file its summary judgment response, explaining that it “had

considered the motion[] [and] the pertinent portions of the record and [wa]s

otherwise fully advised in the premises.” Doc. 64 at 1. 1 The same day, the district

court granted partial summary judgment to Watts, considering the facts asserted in


      1
          “Doc. #” refers to the numbered entry on the district court’s docket.

                                                 3
              Case: 18-13764     Date Filed: 08/08/2019    Page: 4 of 12


Watts’s motion to be undisputed, as permitted by Federal Rule of Civil Procedure

56(e)(2) and (3).

      Club Madonna then filed a motion for reconsideration of the district court’s

order granting partial summary judgment to Watts, arguing that its failure to

respond timely to Watts’s motion for partial summary judgment constituted

excusable neglect and that the district court, “for all practical purposes,” had

entered a “default” against it. Doc. 66 at 6. Club Madonna requested that the

district court vacate its order granting partial summary judgment to Watts and

permit Club Madonna to file its proposed summary judgment response that it

attached to its motion for reconsideration. The district court denied Club

Madonna’s motion for reconsideration, explaining that failure “to manage a busy

caseload . . . is not sufficient grounds for reconsideration.” Doc. 67 at 2.

      After the parties agreed to stipulate as to the number of days and hours

Watts worked at Club Madonna, the only remaining issue of fact to be tried, the

district court entered final judgment in favor of Watts. Club Madonna timely

appealed.

                        II.    STANDARDS OF REVIEW

      We review for abuse of discretion denials of motions for extensions of time,

Barrett v. Walker Cty. Sch. Dist., 872 F.3d 1209, 1230 (11th Cir. 2017), and

motions for reconsideration of nonfinal orders, Region 8 Forest Serv. Timber


                                           4
              Case: 18-13764      Date Filed: 08/08/2019    Page: 5 of 12


Purchasers Council v. Alcock, 993 F.2d 800, 805-06 (11th Cir. 1993). “A district

court abuses its discretion if it applies an incorrect legal standard, follows improper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1096 (11th Cir.

2004) (internal quotation marks omitted). The abuse-of-discretion standard means

that the “district court has a range of options[,] and so long as the district court

does not commit a clear error in judgment, we will affirm the district court’s

decision.” Young v. City of Palm Bay, 358 F.3d 859, 863 (11th Cir. 2004).

      We review de novo a district court’s grant of partial summary judgment.

O’Neal v. United States, 258 F.3d 1265, 1270 (11th Cir. 2001).

                                 III.   DISCUSSION

      Club Madonna contends that the district court (1) abused its discretion in

denying Club Madonna’s unopposed motion for an extension to file its response to

Watts’s motion for partial summary judgment; (2) abused its discretion in denying

Club Madonna’s motion for reconsideration of the order granting partial summary

judgment to Watts; and (3) erred in granting partial summary judgment to Watts.

Concluding that the district court committed no abuse of discretion or error that

would merit vacatur, we affirm.




                                            5
              Case: 18-13764     Date Filed: 08/08/2019   Page: 6 of 12


A. The District Court Did Not Abuse Its Discretion in Denying Club Madonna
   an Extension to File Its Summary Judgment Response.

      A district court may extend a deadline before the original deadline has

expired if the requesting party demonstrates “good cause.” See Fed. R. Civ. P.

6(b)(1)(A). We have no cases applying Federal Rule of Civil Procedure

6(b)(1)(A)’s good cause standard, so we look to our cases analyzing the same

standard under Rule 16(b)(4), which permits district courts to modify scheduling

orders. Under Rule 16(b)(4), the party requesting the extension demonstrates good

cause only if, “despite [its] diligence,” the party cannot meet the deadline. Sosa v.

Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (internal quotation marks

omitted).

      Neither of the reasons Club Madonna offers for why the district court should

have granted the extension demonstrates diligence—or good cause. First, Club

Madonna argues that its receipt from Watts of the drafts of the parties’ joint filings

at 4:58 p.m. on Friday, June 22, 2018 presented “extenuating and unexpected

circumstances,” making it “impossible” for Club Madonna to timely finalize the

parties’ joint filings and respond to Watts’s motion for partial summary judgment.

Appellants’ Initial Br. at 23. But Club Madonna had long known of the deadlines

looming on that Friday. The district court entered its scheduling order on February

13, 2018. That order set deadlines of June 8, 2018 for the parties to move for

summary judgment and June 22, 2018 for their joint pretrial stipulations, jury
                                          6
              Case: 18-13764    Date Filed: 08/08/2019   Page: 7 of 12


instructions, and proposed findings of fact and conclusions of law. Given the

district court’s local rule requiring opposing memoranda of law to be filed no later

than 14 days after service of the motion being opposed, S.D. Fla. R. 7.1(c), Club

Madonna’s counsel knew it was possible that Watts would move for summary

judgment on June 8, 2018 and that its response would be due 14 days later—on

June 22, 2018.

      Thus Club Madonna knew as early as February 13, 2018 that Friday, June

22, 2018 might be a day of dual deadlines for the parties’ joint filings and Club

Madonna’s response to a motion for summary judgment that Watts might file.

And it knew when Watts moved for partial summary judgment—two weeks before

June 22, 2018—that the dual deadlines would in fact be in effect. Given the two

weeks that Club Madonna had to meet the dual deadlines, Club Madonna’s receipt

on Friday evening of Watts’s drafts of the parties’ joint filings cannot demonstrate

good cause for Club Madonna’s missing the deadline for its summary judgment

response.

      Second, Club Madonna argues that it was still waiting on the transcript from

Watts’s deposition, which did not become available until after its summary

judgment response was due. This reason might carry more weight if the response

Club Madonna wanted to file cited Watts’s deposition, but Club Madonna admits

on appeal that Watts’s deposition “was not necessary – and ultimately was not


                                          7
              Case: 18-13764       Date Filed: 08/08/2019   Page: 8 of 12


even utilized” in the draft summary judgment response Club Madonna attached to

its motion for reconsideration. Appellants’ Initial Br. at 25. Club Madonna’s

admission negates this argument for why it showed good cause to support its

extension request.

      Two more facts weigh heavily against finding good cause here. First, the

district court had already denied a request from Watts for an extension to file his

motion for partial summary judgment. Club Madonna thus was on notice that the

district court was disinclined to grant extensions. Second, Club Madonna waited

until after the close of business on the day its summary judgment response was due

to ask for an extension. “Counsel thus left to chance” whether the district court

would deny Club Madonna’s request for an extension, leaving it no time to finalize

its summary judgment response. Sosa, 133 F.3d at 1419; see also Bruce v. County

of Rensselaer, No. 02-CV-0847, 2003 WL 22436281, at *2 (N.D.N.Y. Oct. 20,

2003) (“A party takes significant risks when it seeks an extension of a deadline late

on the day of the deadline; that is, at the proverbial eleventh hour. . . . The filing of

a request for an extension on the final day of the time period . . . is evidence of

being remiss in one’s duties.”).

      “[W]e stress the broad discretion district courts have in managing their cases

. . . [and] ensur[ing] that their cases move to a reasonably timely and orderly

conclusion. This discretion is not wholly unfettered, but it is and must be broad.”


                                            8
                Case: 18-13764       Date Filed: 08/08/2019       Page: 9 of 12


Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002) (citations

omitted); see also Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234, 1269

(11th Cir. 2001) (“[W]e accord district courts broad discretion over the

management of pre-trial activities, including discovery and scheduling.”);

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997)

(“[D]istrict courts enjoy broad discretion in deciding how best to manage the cases

before them.”); United States v. McCutcheon, 86 F.3d 187, 190 (11th Cir. 1996)

(explaining that a district court is given “broad discretion . . . to manage its own

docket”). Because of the broad discretion district courts retain to manage their

dockets, we cannot say that the district court abused its discretion in denying Club

Madonna’s request for an extension to file its summary judgment response. 2




       2
          We previously have explained that a district court abuses its discretion if it “imposes
some harm, disadvantage, or restriction upon someone that is unnecessarily broad or does not
result in any offsetting gain to anyone else or society at large.” Klay, 376 F.3d at 1096. Club
Madonna tries to capitalize on this articulation of the abuse-of-discretion standard by arguing
that “the prejudice caused by the brief delay [had the district court granted the extension] would
have been non-existent,” whereas “the harm done to [Club Madonna] in precluding presentation
of [its] meritorious defense was so disproportionately severe” that “the district court’s actions
constituted an abuse of discretion.” Appellants’ Initial Br. at 27-28. Yet Klay’s examples were
cases in which we held that the district court abused its discretion in fashioning a nationwide
rather than a more geographically limited injunction, Keener v. Convergys Corp., 342 F.3d 1264,
1269-71 (11th Cir. 2003), or certifying a class under Federal Rule of Civil Procedure 23(b)(3)
when certification under Rule 23(b)(1) would have served the plaintiffs just as well and been less
prejudicial to the defendants, Piazza v. Ebsco Indus., Inc., 273 F.3d 1341, 1352 & n.5 (11th Cir.
2001). Given the cases cited in Klay, 376 F.3d at 1096, we do not read its statement about
balancing harms and benefits as applying to areas like case management, in which district courts
enjoy very “broad discretion,” Chrysler, 280 F.3d at 1360.

                                                9
               Case: 18-13764       Date Filed: 08/08/2019      Page: 10 of 12


B. The District Court Did Not Abuse Its Discretion in Denying Club
   Madonna’s Motion for Reconsideration.

       Although Club Madonna’s motion for reconsideration requested

reconsideration of the district court’s summary judgment order, the arguments it

made in that motion were about the district court’s refusal to extend the deadline

for Club Madonna to file its summary judgment response. On appeal, Club

Madonna argues that the district court’s denial of the motion for reconsideration

was an abuse of discretion because Club Madonna showed excusable neglect in

failing to timely file its summary judgment response and the district court’s denial

of its motion for reconsideration works a “manifest injustice.” Appellants’ Initial

Br. at 28-29.3 Because these arguments merely attempt to relitigate the district

court’s denial of Club Madonna’s motion for an extension, we reject Club

Madonna’s arguments about the motion for reconsideration for the same reasons

we rejected its arguments about the motion for an extension.4




       3
         Club Madonna also argues that the district court’s denial of its motion for
reconsideration violated due process, but it cites no authority supporting this assertion and
therefore has abandoned it. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th
Cir. 2014) (“We have long held that an appellant abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting arguments and
authority.”).
       4
        “We may affirm the district court[] . . . on any ground that appears in the record,
whether or not that ground was relied upon or even considered by the court below.” Thomas v.
Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

                                               10
             Case: 18-13764      Date Filed: 08/08/2019    Page: 11 of 12


C. The District Court Did Not Err in Granting Partial Summary Judgment to
   Watts.

      In its opening brief on appeal, Club Madonna’s only argument for why the

district court erred in granting partial summary judgment to Watts is that “the

district court for all practical purposes entered a default against” Club Madonna, an

unduly “punitive remedy.” Id. at 18-19. But under Federal Rule of Civil

Procedure 55(a) and (b), a default may be entered only by the clerk, and a default

judgment may be entered only by the clerk or by the court upon a party’s

application; here, neither the clerk nor the district court entered a default or default

judgment. Instead, in accordance with Rule 56(e)(2) and (3), the district court

considered the facts asserted in Watts’s motion to be undisputed and granted

partial summary judgment on the basis that these undisputed facts and the

supporting materials showed Watts was entitled to partial summary judgment.

Club Madonna’s argument about the district court’s summary judgment order

constituting a default or a default judgment therefore fails.

      In its reply brief on appeal, Club Madonna argues that the district court

failed to fully examine the record to ensure that the evidence available at the time it

issued its summary judgment order supported the grant of partial summary

judgment to Watts. Club Madonna has abandoned this argument, having failed to




                                           11
               Case: 18-13764        Date Filed: 08/08/2019        Page: 12 of 12


make it to the district court in its motion to reconsider 5 and in its opening brief on

appeal. See Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839, 844

(11th Cir. 2008) (“We decline to address an argument advanced by an appellant for

the first time in a reply brief.”); Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1331 (11th Cir. 2004) (“This Court has repeatedly held that an issue not

raised in the district court and raised for the first time in an appeal will not be

considered by this [C]ourt.” (internal quotation marks omitted)). We therefore

decline to address this argument. The district court did not err in granting partial

summary judgment to Watts.

                                    IV.    CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s judgment.

       AFFIRMED.




       5
          Club Madonna asserted in its motion to reconsider that “many of the uncontroverted
facts that were taken as true by the [district court] are not even supported by the record,” Doc. 66
at 7, but it cited no examples of the district court’s reliance on facts that were unsupported or
contradicted by other evidence in the record as it existed when the district court granted partial
summary judgment. The district court had no duty to dig through the record to attempt to
substantiate Club Madonna’s unsubstantiated statement. Cf. Blue Cross & Blue Shield of Ala. v.
Weitz, 913 F.2d 1544, 1550 (11th Cir. 1990) (“Taking appellant’s contention to its logical
conclusion would render the summary judgment process an exercise in futility, and would place
the onus on the district court to distill any possible argument [that] could be made based on the
materials before the court. Presenting such arguments in opposition to a motion for summary
judgment is the responsibility of the non-moving party, not the court . . . .”).

                                                12